     Case 3:18-cv-00296-LRH-CLB Document 114 Filed 11/20/19 Page 1 of 4



 1 JACKSON LEWIS P.C.
   Joshua A. Sliker (Nevada Bar No. 12493)
 2 Joshua.Sliker@jacksonlewis.com
   300 S. Fourth Street, Suite 900
 3
   Las Vegas, Nevada 89101
 4 Telephone:     (702) 921-2460
   Facsimile:     (702) 921-2461
 5
   CHARIS LEX P.C.
 6 Sean P. Gates (admitted pro hac vice)
   sgates@charislex.com
 7
   Douglas J. Beteta (admitted pro hac vice)
 8 dbeteta@charislex.com
   301 N. Lake Ave., Suite 1100
 9 Pasadena, California 91101
   Telephone:     (626) 508-1717
10 Facsimile:     (626) 508-1730
11
   Attorneys for Plaintiff/Counter-Defendant
12 TESLA, INC.
                                UNITED STATES DISTRICT COURT
13
                                       DISTRICT OF NEVADA
14
   TESLA, INC., a Delaware corporation,          Case No. 3:18-cv-00296-LRH-CLB
15
16                Plaintiff,
                                                TESLA, INC.’S RESPONSE TO MARTIN
17         vs.                                  TRIPP’S MOTION TO SEAL MOTION TO
                                                COMPEL DEPOSITION OF NON-PARTY
18 MARTIN TRIPP, an individual,                 ELON MUSK
19
                  Defendant.
20
21 AND RELATED COUNTERCLAIMS
22
23
24
25
26

27
28


       TESLA, INC.’S RESPONSE TO TRIPP’S MOTION TO SEAL MOTION TO COMPEL MUSK DEPOSITION
      Case 3:18-cv-00296-LRH-CLB Document 114 Filed 11/20/19 Page 2 of 4



 1          Plaintiff and Counter-Defendant Tesla, Inc., hereby submits this response to Defendant and

 2 Counter-Claimant Martin Tripp’s Motion to Seal Motion to Compel Deposition of Elon Musk. The
 3 only document Tesla seeks to seal is an email chain among Tesla personnel and a consultant

 4 discussing Tesla’s communication strategies regarding a wide range of topics, almost none of
 5 which have anything to do with this case. In addition, Tesla seeks the redaction of the names and
 6 private email addresses of two persons who do not work for Tesla.
 7                 A party seeking to seal documents in support of a non-dispositive motion

 8          must only show “good cause” exists to seal the documents in question. Kamakana

 9          v. City and County of Honolulu, 447 F.3d 1172, 1179-80 (9th Cir. 2006). When a

10          court grants a protective order to seal discovery documents, “it already has

11          determined that ‘good cause’ exists to protect this information from being

12          disclosed to the public by balancing the needs for discovery against the needs for

13          ‘confidentiality’.” Phillips v. GMC, 307 F.3d 1206, 1213 (9th Cir. 2002).

14 Cuadros v. State Farm Fire & Cas. Co., No. 2:16-cv-02025-JCM-VCF, 2018 U.S. Dist. LEXIS
15 116424, at *2-3 (D. Nev. July 12, 2018). This standard applies here; Tripp’s motion to compel is a
16 non-dispositive motion. See id. (holding good cause standard applies because a motion to compel is
17 not dispositive and granting motion to seal with respect to documents designated confidential
18 pursuant to “approved stipulated protective order”).
19          “Rule 26(c) gives the district court much flexibility in balancing and protecting the interests

20 of private parties” and thus, find good cause to seal documents. Kamakana, 447 F.3d at 1180.
21 Generally, “when a party attaches a sealed discovery document to a nondispositive motion, the
22 usual presumption of the public’s right of access is rebutted” and sealing is appropriate. Phillips,
23 307 F.3d 1213. Thus, courts routinely find that, on non-dispositive motions, “[t]he designating
24 parties have represented that good cause exists for sealing when identifying information under the
25 Protective Order as ‘Confidential” and that “[t]his is a sufficient showing of good cause to permit a
26 sealing order on a non-dispositive motion.” Oracle USA, Inc. v. Rimini St., Inc., No. 2:10-CV-

27 0106-LRH-PAL, 2012 U.S. Dist. LEXIS 140667, at *4 (D. Nev. Sep. 26, 2012) (citation omitted);
28 see also Cuadros, 2018 U.S. Dist. LEXIS 116424, at *2-3. This is especially so when the parties

                                                      -1-
       TESLA, INC.’S RESPONSE TO TRIPP’S MOTION TO SEAL MOTION TO COMPEL MUSK DEPOSITION
      Case 3:18-cv-00296-LRH-CLB Document 114 Filed 11/20/19 Page 3 of 4



 1 narrowly tailor their requests and submit any documents or portions of documents that are not
 2 confidential, publicly. Oracle, 2012 U.S. Dist. LEXIS 140667, at *4 (finding it significant that
 3 opposition and supporting declaration were redacted, allowing public filing of non-confidential

 4 information).
 5          On October 11, 2018, finding good cause, the Court entered the parties’ stipulated

 6 Protective Order Regarding the Disclosure and Use of Discovery Material (ECF No. 44) (“the
 7 Protective Order”). Pursuant to the Protective Order, the parties may designate a document or
 8 testimony “CONFIDENTIAL” “if it contains or reflects confidential, proprietary, and/or
 9 commercially sensitive information of any party.” (ECF No. 44 at 6.) Each of the documents that
10 Tesla requests to be sealed have been designated confidential by Tesla and meet this standard.
11 Furthermore, Tesla does not seek to seal every single document submitted by Tripp in support of
12 his motion to compel. Instead of asking that entire pleadings be sealed it only seeks to seal the
13 portions that are actually confidential. Thus, Tesla’s sealing request is narrowly tailored to protect
14 its confidentiality interests and the confidentiality interests of third-parties.
15          Tesla requests that the Court seal the following documents submitted by Tripp in support of

16 his motion to compel:
17          Exhibits L and M: In these exhibits, Tesla only requests that the Court seal the names and

18          email addresses of the private individuals with whom Elon Musk was corresponding. These

19          individuals have no involvement in the present lawsuit. To protect their privacy interests,

20          these individuals’ names and email addresses should be redacted. Tesla designated this

21          document CONFIDENTIAL pursuant to the Protective Order. (Marsh Decl. ¶ 2.)

22
23          Exhibit N: An August 21, 2018 email chain amongst Tesla personnel and a public relations

24          consultant. Tesla designated this document CONFIDENTIAL pursuant to the Protective

25          Order. The email chain reflects Tesla’s internal and confidential strategic discussions

26          regarding communications with the press and the public. The only individuals involved are

27          internal Tesla personnel and a consultant. In addition, these materials have not been

28          publicly disclosed and their public disclosure would harm Tesla’s ability to strategize about

                                                       -2-
       TESLA, INC.’S RESPONSE TO TRIPP’S MOTION TO SEAL MOTION TO COMPEL MUSK DEPOSITION
     Case 3:18-cv-00296-LRH-CLB Document 114 Filed 11/20/19 Page 4 of 4



 1         future inquiries with the concern that such communications would be made public. This

 2         exhibit also reveals contact information for individuals, including Tesla executives. (Marsh

 3         Decl. ¶ 3.)

 4
 5         Tripp’s Motion: Tesla also requests that the Court seal the portions of Tripp’s motion that

 6 make explicit references to the materials identified above.
 7         Tesla respectfully submits that good cause exists to seal the above documents and requests

 8 that the Court grant Tripp’s motion to seal.
 9
10 Dated: November 20, 2019                       CHARIS LEX P.C.

11
12                                                By: /s/ Sean P. Gates
                                                      Sean P. Gates
13                                                    Attorneys for Plaintiff and
                                                      Counter-Defendant Tesla, Inc.
14
15
16
17
18
19
20
21
22
23
24
25
26

27
28

                                                    -3-
       TESLA, INC.’S RESPONSE TO TRIPP’S MOTION TO SEAL MOTION TO COMPEL MUSK DEPOSITION
